—Weiss, J.
Appeal from an order of the Family Court of Rensselaer County (Hummel, J.), entered February 2, 1993, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to extend the placement of respondent’s child with petitioner for a period of one year.
Respondent, the biological mother of Beatrice 00. (born in August 1976), surrendered custody of the child to her aunt and uncle in 1981. Pursuant to a petition under Family Court Act article 10 by petitioner alleging the child to be neglected, a hearing was held on November 7, 1990 followed by an order dated January 9, 1991 adjudicating the child to be neglected and placing her in petitioner’s custody for a period of one year. By order dated December 6, 1991, placement was extended for an additional period of one year. On August 12, 1992, petitioner again sought a one-year extension of the placement. On September 16, 1992, petitioner (by his counsel), the child (by her Law Guardian), the child’s caseworker and respondent were all present in Family Court, at which time the petition for extension of placement was considered. Although the child, who was 16 years old at the time, consented to the extension, respondent expressed concern about and requested a hearing on the appropriateness of the foster home *819and the quality of the supervision, and also requested an adjournment to secure counsel. On October 7, 1992, the adjourned date, all of the aforementioned persons plus the child herself and respondent’s counsel were back in Family Court. Respondent, while generally consenting to the continued placement with petitioner, sought to have Family Court address certain supervisory and counseling aspects of the child services plan (see, Family Ct Act § 1055 [b] [iv] [A] [2]). Finding the application to be solely one for extension of placement, Family Court (Ceresia, Jr., J.) declined to respond to respondent’s request and granted the order from which this appeal has been taken.
We modify and remit the matter to Family Court to hear and determine whether the child services plan prepared in accordance with Social Services Law § 409-e requires review, adjustment or modification, and if so, to appropriately adjust or modify such plan. Family Court erred when it concluded that respondent’s objections were not correctly part of the proceeding.
Cardona, P. J., Mercure, Crew III and White, JJ., concur. Ordered that the order is modified, on the law, without costs, by directing that the continued extended placement of Beatrice 00. be subject to a child services plan reviewed by the Family Court of Rensselaer County; matter remitted to said court for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.